 In the Matter of TEXAS TEXTILE MILLSandTEXTILE WORKERSUNIONOF AMERICA(CIO)Cases Nos. 16-C-986 and 16-C-1012 respectively.DecidedSeptember 19,1944DECISIONANDORDEROn July 3, 1944, the TrialExaminerissued his Intermediate Reportin the above-entitled proceeding, finding that the respondent had en-gaged in and was engaging in certain unfair labor practices and thatit had not engaged in certain other unfair labor practices, and recom-mending that it cease and desist from the unfair labor practices foundand take certain affirmative action; as set out in the copy of the Inter-mediate Report attached hereto, and that the complaint be dismissedas to the remaining allegations.Thereafter, the respondent filed ex-ceptions to the Intermediate Report.Oral argument, in which therespondent participated, was held before the Board in Washington,D. C., on August 17, 1944.The Board has reviewed the rulings of theTrial Examiner, and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the respondent's exceptions, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following exceptions andadditions1.The respondent contends that David Fisher's testimony to' theeffect that he saw the discharge slip of his wife, Leona Fisher, on Fore-man Dunwoody's desk, is unworthy of belief because Fisher was un-able to read or to identify any papers pertaining to Leona Fisher.On direct examination Fisher testified as follows : When Dunwoodvpicked up Fisher's discharge papers (consisting of pink and whiteslips) to hand to Fisher, a similar pink slip bearing the name of Leona.Fisher was lying underneath.He did not read what was on thispink slip but recognized his wife's name on it.Thereupon, he askedDunwoody if his wife were fired.Dunwoody replied that she wasand asked if Fisher wanted herpapers.Fisher declined to accept58 N. L.R. B., No. 71.352 TEXAS TEXTILE MILLS353them.On meeting his wife Fisher told her of his discharge, that herpapers were also made out, and that she might as well get them.On cross examination Fisher testified that he could not read but thathe could recognize his name and, if given time, could spell things outso as to read a little.He repeated that he saw a pink slip of papersimilar to that given him in, connection with his discharge ; that hiswife's name appeared on it; that he asked if his wife too were fired;and that Dunwoody told him she was.On examination by the Trial Examiner Fisher was shown Board-Exhibit 7, which was the final "wage statement" of another dischargedemployee, Giles B. Carter.The Trial Examiner asked Fisher whetherthe pink slip he was talking about was similar to Board Exhibit 7.Fisher testified that he could not state "positively" that it was "ex-actly" the same, but that "it resembles it, they look alike."Fisher's testimony concerning his wife's discharge was corroboratedby Leona Fisher.'She testified that she met Fisher as he left the mill;that he then told her of his discharge and that her discharge paperswere also made out; and that when she went to Dunwoody's office,her discharge papers were partially filled out.In view of the foregoing testimony, the undisputed testimony ofOverseer Nuttal that on the day of the discharge Foreman Dunwoodystated that on instruction of Superintendent Smith he had filled outdischarge papers for both Leona and David Fisher, and the failure ofeither Dunwoody or Smith to testify, we find no merit in the respond-ent's exceptions and, like the Trial Examiner, credit the testimonyof David Fisher.2.The respondent contends that the activities in which David Fisherengaged preceding his discharge are not protected by the Act.Thereisno merit to this contention.As we have held in several recentcases,2 such activities come within the meaning of Section 7 of the Act,and a discharge for engaging in such activities violates not only Sec-tion 8 (1) of the Act but also discourages membership in a labororganization in violation of Section 8 (3).Moreover, whether thedischarge be regarded as a violation of Section 8 (1) or of Section8 (3) of the Act, we find that it is necessary to order his reinstatementwith back pay, in the manner set forth in the Intermediate Report, inorder to effectuate the policies of the Act.33.We accept the Trial Examiner's recommendation awarding backpay to Milam.Unlike the situation in theTVaples-Platter Company' In oral argument before the Board, respondent's counsel stated, "Mrs Fisher's testi-mony is true testimony.That little woman couldn't tell a lie."2Matter of Hdmie Schwartz,55 N L R B 798 ;Matter of The Sandy Hill Iron & BrassWorks, 55 N. L R. B.1, Matter of Ever Ready Label Corporation,54 N. L. R B. 551.3 Fort Wayne Corrugated Paper, Co V. N. L. R. B,111 F. (2d) 869, 870-871 (C. C. A. 7) ;Matter ofEver ReadyLabelCorporation,54 N. L. R B 551.609591-45-vol 58-24 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase,4 the work assigned to Milam was injurious to his hands and henceintolerable.Although Milam had at times performed similar workwhile engaged in the part-time job of a roustabout, he endured theresulting pain and physical discomfort because of the respondent'sassurancethat the job was of a temporary nature in that he would bepromoted to fireman at the first vacancy.There was no indication,however, that the present assignments were temporary in nature. In-deed, the hiring of Roach to work in the boiler room and Roach'sreplacements of Milam contrary to the respondent's usualpractice,were more consistent with an intention to continue-such, assignmentsthan to eliminate them.Under all the circumstances, we find that thetermination of Milam's employment was compelled by the nature ofthe work which the respondent discriminatorily assigned to him.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent,-Texas Textile Mills, Dallas,Texas, and its officers agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging concerted activities and membership in TextileWorkers Union of.America, (CIO), or in any other labor organiza-tion of its employees, by discharging or refusing to reinstate any ofits employees, or by discriminating in any other manner in regard totheir hire or tenure of employment or any term or condition of theiremployment ;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Textile Workers Union of Amer-ica (CIO), or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities, for the purpose of collective bargaining or othermutual- aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer C. A. Milam, David Fisher, Leona Fisher, and Giles B.Carter immediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority or otherrights and privileges;e(b)Make whole Giles B. Carter for any loss of pay he has sufferedby reason of the respondent's discrimination against him, by paymentto him of a sum of money equal to the amount which he normally would4N L R. B v ZVaples-Platter Co,140 F. (2d) 228 (C C. A 5), enforcing as modified49 N. L.R. B. 1156.- TEXAS TEXTILE MILLS355have earned as wages during the period from the date of the discrim-ination against him to the date of the respondent's offer of reinstate-ment, less his net earnings during such period;(c)Make whole C. A. Milam for any loss of pay he has suffered byreason of the respondent's discrimination against him, by paymentto him of a sum of money equal to the amount which he normally wouldhave earned as wages during the period from the date of the discrimi-nation against him to March 1, 1944, less his net earnings during suchperiod;(d)Make whole David Fisher for any loss of pay he has sufferedor may suffer by reason of the respondent's discrimination againsthim, by payment to him of a sum of money equal to the amount whichhe normally would have earned as wages from the date on which heobtained or shall obtain other employment, or the date ^on which hemade or shall make a reasonable effort to obtain other employment,to the date of the respondent's offer of reinstatement, less his netearnings during such period;(e)Post immediately in conspicuous places throughout each of itsplants at McKinney and Dallas, Texas, and maintain for a period ofat least sixty (60) consecutive days from the date of posting, noticesto its employees stating: (1) that the respondent will not engage inthe conduct from which it is ordered to cease and desist in paragraphs1 (a) and (b) of this Order; (2) that the respondent will take theaffirmative action set forth in paragraphs 2 (a), (b), (c), and (d)of this Order : and (3) that the respondent's employees are free tobecome and remain members of Textile Workers Union of America,(CIO), or any other labor organization, and the respondent will notdiscriminate against any employee because of his membership in oractivities on behalf of that or any other labor organization.IT IS HEREBY FURTHER ORDERED that the complaint, insofar as italleges that the respondent violated Section 8 (1) of the Act in otherrespects, and Section 8 (3) of the Act by the discharge of Bonnie LeeGoin, be, and it hereby is, dismissed.CHAIRMAN MILrrs took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr. Robert C. Proctor,for the Board.Mr. C. J Frederick,ofCarrington, Habberton, JohnsonandWalker; Mr. C. R.MillerandMr. H. S Clarke,all of Dallas, Tex., for the respondent.Mr. Lindsey E. Walden,of Fort Worth, Tex., andMr. A. R. HardestyandMr.Jlerschiel E. Moore,of Dallas, Tex., for the Union.STATEMENTOF THE CASEUpon separate charges filed by Textile Workers Union of Amrica, (CIO),herein called the Union, against Texas Textile Mills, Dallas, Texas, herein called 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respondent,the National Labor Relations Board, herein called theBoard, onFebruary 8, 1044, issued an Order consolidating the cases 1Thereafter, theBoard, by the Regional Director for the SixteenthRegion, issuedits complaint,dated February 10, 1944, against the respondent, alleging that the respondent hadengaged in and was engaging in unfairlabor practices affecting commerce withinthe meaning of Section 8-(1) and (3) and Section 2 (6) and (7) of,the NationalLabor Relations Act, 49 Stat. 449, herein called the Act a Copies of the complaintand charges, accompanied by noticeof hearingthereon, were duly served uponthe respondent and the Union.On February 17, 1943, the respondent filed a Motion for Bill of Particulars, and,in addition,filed an Answer denying thecommissionof the alleged unfair laborpractices,and requesting dismissalof the complaint.Pursuant to notice; hearings were held at McKinney, Texas, from February 25to 29, 1944, and at Dallas, Texas, from March 1 to 3, 1944, before Charles W.Schneider,the undersignedTrial Examiner duly designated by the Chief TrialExaminersThe respondent and the Union were represented by counsel and otherrepresentatives, and the Board by counsel.. All parties participated in thehearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to in-troduce evidencebearing onthe issues, was affordedall partiesAt the beginning of the hearing, the Board, in response to the Motion for Bill ofParticulars, filed an amended complaint.The amended complaint, which is here-inafter referred to as the complaint, alleged in substance, (1) that on variousstated dates since about August 1, 1943, the respondent at its Dallas and/orMcKinney plants, had, through certain named officials or supervisors, (a) dis-paraged, vilified, and expressed disapproval of the Union; (h) effected changesin working conditions for the purpose of discouraging union activities of its em-ployees; (c) engaged in surveillance of employees engaged in concerted activities;(d) stated to the employees that the Union had rendered no benefit or service tothe employees but was only interested in the revenue to be obtained from them;(e) endeavored to induce an employee. to drop or cease charges of-unfair laborpractices and in a subtle manner threatened to blacklist the employee; (2) on orabout August 25, 1943, posted a written rule prohibiting the discussion of unionmatters under the penalty of discharge; (3) posted written rules or notices at suc-cessive dates, (a) extending the work-week, (b) abolishing overtime, (c) decreas-ing the work-week, (d) requiring strict silence of the employees and prohibiting themovements of the employees from one department to another within the mill; (4)distributed gifts to non-union employees in its Dallas plant; (5) increased thework load for employees ; and (6) on various dates between August 14, and De-cember 10, 1943, discharged or refused to reinstate the following employees : GilesB. Carter, David Fisher, Mrs David Fisher, C. A. Milam, Bonnie Lee Goin, andR. H. Veal, for the reason that they had joined or assisted the Unionor engaged inother concerted activities for the purpose of, collective bargaining or other mutualaid or protection ; and that the purpose of all the aforesaid acts was todiscourageunion and concerted activities among the respondent's employees.1 The charges involved separate plants of the respondent, one at Dallas, Texas, and theother at McKinney, Texas2 The charge respecting the Dallas plant was filed on August 14, 1943. Due to a clericalerror, this charge erroneously described the charging Union as "United Textile Workers ofAmerica (CIO)".The charge respecting the McKinney plant was filed on November 16,1943, and an amended charge was filed February 3, 1944.On February 17, 1944, the respondent had also filed a motion for severance of thecasesand to set aside the Order of Consolidation and requested relief from inconveniencein the place of hearing.On February 22, the Board denied the motion to sever the casesand to set aside the Order of Consolidation, and referred to the Trial Examiner, forappropriate disposition, the respondent's request for relief from inconvenience.At thehearing, this request was granted by -the undersigned. TEXAS TEXTILE MILLS357Upon motions of counsel-for the Board and the Union, made, at the beginningof the hearing, certain portions of the respondent's Answer were stricken by theundersigned."During the course of the hearing, the respondent filed an Answer to theamended complaint, substantially denying the commission of the alleged unfairlabor practices.During the course of the hearing counsel for the Board, withoutobjection,moved to dismiss, without prejudice, the allegation of the complaintthat the respondent had discharged or refused to reinstate R. H. Veal. ' Themotion was granted.At the close of the Board's case the respondent movedto dismiss the complaint, and at the conclusion of the hearing the motion wasrenewed.The undersigned reserved ruling on this motion. It is hereby denied.4 The portions ordered stricken consisted of paragraph 3 (a) and (c) of the respondent'sAnswer.Respondent denies, upon information and belief, that the Union herein has estab-lished a Local and avers that the establishment of a Local is a condition precedentfor its filing charges before the National Labor Relations Board issuing its complaint ;and the respondent demands affirmative proof that the Union has established itsLocal.There is no provision in the Act requiring the establishment of a local as a conditionprecedent to the filing of chargesHowever, it appears from the testimony of A. R.Hardesty, a Sub-Regional Director of the Union, which testimony is credited, that a localat the McKinney plant, designated-as Local No. 4117 of the Union, was issued a charterabout the beginning of 1944.Whether or not a local has been established at the Dallasplant is not disclosedParagraph 3 (c) of the respondent's Answer is as follows:Texas Textile Mills alleges, upon information and belief, that Mr. A. R. Hardesty,Union organizer, who carried on organizing activities and who has signed the state-ment of charges in these matters, is not duly qualified, under Section 5 of the LaborUnion's Regulations Act, as passed by the 48th Texas Legislature, or under any otherprovision in this Act.Therefore, if said Union (or Unions) has (or have) establisheda Local, such Local is without authority, either to bargain for the employees for theplants involved, or to submit charges to the National Labor Relations Board,since,as an unregistered Union organizer, the said A. R. Hardesty has acted in contraven-tion of the laws of the State of Texas. If the said A. R. Hardesty, or any otherUnion organizer herein involved, is now a registered Union organizer under the lawsof the State of Texas, he has become so since this complaint was issued, and thereforethe Local, if it exists, is nevertheless an illegal organization.The Texas statute referred to requires labor union organizers to file with the Secretaryof State of Texas a request for an organizer's card before soliciting members for a labororganization and further requires the organizer to carry such card at all times whensolicitingmembers and to exhibit the same when requested to do so by a person beingsolicited for membership.Revised Civil Statutes of Texas, Vernon's Centennial Edition,Title 83, Chapter 2, Article 5154-A. Sec 5.Contentions similar to those asserted in paragraph 3 (c) of the Answer, were made bythe respondent inMatter of Texa8 TextileMills,53 N L. R. B. 724, and inMatter of Texa8Textile Mills,53 N. L. It. B. 1227. In the latter case the Board stated that, "Compliance ornoncompliance with the statute referred to is wholly irrelevant to the issues involved in thisproceeding, since it is the labor organization, rather than the business agents thereof, thatis here seeking designation as collective bargaining representative."The issue to be determined here is whether or not the respondent has committed unfairlabor practices.In the opinion of the undersigned, the matters raised in paragraph 3 (a)and (c) of the Answer have no material relation to that issue.Matter of Eppinger &Russell Co.,56 N L R B. 1259 Moreover, there is no limitation in the Act as to whomay file a charge. Thus, inN. L. R B. v Indiana it Michigan ElectricCo., 318 U. S. 9,the Supreme Court of the United Slates said :The charge is not proof. It merely sets in motion the machinery of an inquiry.When a Board complaintissues,the question is only the truth of itsaccusations.The charge does not even serve the purpose of a pleading.Dubious character, evilor unlawful motives, or bad faith of the informer cannot deprive the Board of itsjurisdictionto conductthe inquiry. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the close of the case, counsel for the Board and the respondent moved toconform the pleadings to the proof with respect to spelling, of names and datesand similar minor irregularities.The motion was granted. The parties waivedoral argument before the Trial Examiner.On April 7. 1944, the respondentfiled a brief with the undersigned. 'On April 19, 1944, the parties filed a Motion and Stipulation for correction ofthe transcript of hearing.The stipulation is hereby approved and the transcriptis ordered to be corrected in accordance therewith.Upon the entire record in the case and from his observation of the witnesses, athe undersigned makes, in addition to the above, the following :FINDINGS OF FACTI.THE BUSINESSOF THE RESPONDENTTexas Textile Mills is a Texas corporation having its principal office at Dallas,Texas, and operating plants in Dallas, McKinneyand Waco,Texas, where it isengaged in the manufacture,sale and distribution of cotton cloth.During the6 month period preceding the hearing the respondent purchased dye materialvalued at approximately $95,000,all of which was shipped to the respondent'splants from points outside the State of Texas.During the same period therespondent manufactured at its three plants 4,777,107 pounds of finished cloth,approximately 65 percent of which was shipped to points outside the State ofTexas.The instant proceedings involve only the Dallas and McKinney plants.At the McKinney plant the respondent employs approximately 400 employees ;at the Dallas plant approximately 275.The respondent concedes that it isengaged in commerce within the meaning of the Act. -IT.THE ORGANIZATIONINVOLVEDTextileWorkers Union of America is a labor organization affiliated with theCongress of Industrial Organizations, admitting to membership employees ofthe respondent.HI. THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion1.Events at the Dallas plant(a)The.meeting at the Bradbury homeOn an evening, about August 6, 1943,6 at the suggestion of employees Giles B.Carter and Henry Hayes, from 30 to 38 employees of the Dallas plant held ameeting at the home of James Bradbury, a machinist employed by the respondent.The purpose of the meeting was to discuss a course of action to secure wageincreases.Upon the suggestion of Carter the group decided to present a petitionto management.Those present then signed a blank piece of paper upon whichCarter later wrote in the words "We, the undersigned employees of the TexasTextileMill of Dallas, Texas, do hereby petition management for a raise."During the discussion at the meeting it was suggested that the group organizea union. -One of the employees volunteered to contact a union organizer and tosee what could be done in the wayy,of perfecting an organization,6The witnesses were unable to fix the exact date. TEXAS TEXTILE MILLS359After the meeting broke up that night the petition for wage increases wasdivided into several parts and taken by Carter and others from house to housethroughout the mill community to secure the signatures of additional employees.Thereafter, the various parts of the petition were turned over to Carter.'(b)The meeting with C. R. Miller, and the circulation of the petitionOn the following afternoon, a group of from 15 to 20 employees, among themCarter and Bradbury, were'summoned to the office of C. R. Miller, the respondent'spresident, where they were met by Miller, H. S. Clarke, superintendent of theDallas plant, and Brian Miller, the son of C. R. Miller and an official of theirespondent.At that time the employees had not yet approached the manage-ment with respect to the petition.According to the uncontladicted and credible testimony of Carter, Millergreeted the employees cordially and said, "Well, boys, I heard you all had ameeting last night.You know the grapevine around here works pretty well ; Iknow practically everything that goes on."Miller then told them that he did nothave room enough in his office to invite all the employees who had been at; themeeting; that he had heard that they wanted more money, and that they deservedit,but that his hands were tied ; and that since December 1942 he had beenattempting to secure approval by the National War i Labor Board of proposedwage increases.?Miller then suggested that the petition which the men haddrafted be circulated throughout the plant for additional signatures, and saidthat if any of the employees were hesitant about signing it, they should be toldthat the respondent approved it "100 percent."At the suggestion of BrianMiller, Carter added to the preamble of the petition the phrase, "a substantialraise."As the employees left the office, Miller invited them to "come around to seeme anytime.We want to be one happy family, we want to get along."During the next 2 days the petition was circulated throughout the plant duringworking hours and the signatures of employees secured.During the solicitationthe employees were told that President Miller had said that it was all rightfor them to sign the petition, that he was for it, and for them to go ahead.Following the procuring of the signatures, Carter collected the various partsof the petition and turned them over to Brian Miller. There is no evidenceas to what was done with them thereafter.(c)The organization of the UnionOn the evening of August 10, another meeting of employees was held at thehome of Bradbury. Lee Metker, a field representative of the Union, was presentat this meeting.Metker spoke to the people present and arranged for anothermeeting on the following Sunday.About 100 people were present at the lattermeeting.Application cards were distributed and the'work of organizing gotunder way.(d) Carter's conversations with Miller following Carter's dischargeOn Saturday, August 14, one week after the above meeting in Miller's office,Carter was discharged by his supervisor P. H. McGuffey, allegedly for unsatis-6 The above findings are based on the testimony, of Carter, Bradbury, Hayes, and employeeJack Bellomyo7During the month of April, 1943, the 'respondent had distributed to the employees atits 3 plants, letters stating that the respondent was endeavoring to have the NW. L. B.approve an incentive bonus plan, under which take home wages would be increased. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDfactory work and for going into other departments of the plant, talking to em-ployees, and interfering with their work.On the same day Carter reported thedischarge to A. R Hardesty, a representative of the Union. The two thenwent to the Regional Office of the Board in Fort Worth, Texas, where Hardestyfiled a charge, alleging,inter alia,that the respondent had discharged Carterbecause of his union activities.The merits of this charge are reviewed at asubsequent place in the report.However, certain events occurring after thedischarge may appropriately be discussed at this point.On Tuesday, August 17, McGuffey left word at Carter's home that Cartershould come to the plant.When Carter presented himself McGuffey told himthat President Miller wished to see him.Carter then went to Miller's office,where a conversation ensued in the presence of Miller's stenographer.According to Carter's uncontradicted testimony, Miller asked Carter why hedidn't come to Miller if he was in trouble. Carter answered that he thoughtfrom what McGuffey had said at the time of his discharge that McGuffey had hadorders to discharge him.He also asked Miller why he had been discharged,and suggested that it was because of his union activities.Miller replied thathe had no knowledge that Carter was a member of the Union, but that if hethought that the Union would help the employees he would "call a meeting andrecommend that the men join";, but that the Union wanted "nothing but that$400." 8Miller then told Carter that it was hard to get help; that he did notwant to lose good men because it was difficult to replace them ; that he couldput Carter back to work forthwith, but that if he did Clarke might get angry andquit.Miller then suggested that a letter be sent to Clarke and McGuffey.Millerthereupon dictated the following letter, which Carter signed.DALLAS, TEXAS,August 17,1943.Mr. H. S. CLARKS and Mr. P. H. MCGuFFHYTexas Textile Mills,Love Field, Dallas, Texas.GENTLEMEN : This letter has reference to my discharge Saturday, August14th at 10:00 a. in.I was talking with Mr. Stiff in the Cloth Room regarding the time andplace of the contemplated meeting on Sunday when Mr. McGuffey tappedme, on the shoulder, called me off and discharged me, at which time he saidto me : "I warned you about talking to different ones in the different depart-ments and I have to let you go."I do not deny that I have done my share of talking, at the same timeI have done my share of good hard work to the best of my ability. Thefact that I have been here a year should show that my work can be madesatisfactory.I can go somewhere else and make just as much and maybemore, but I have been here a year and if everything can be satisfactory Iwould like to stay provided I can stay without prejudice and give and receivefair treatment.-If you men will wipe the slate clean with me and start over and forgetabout what-s happended I assure you that you will have no cause to com-plain about any more. talking on my part and I will do my work just aswell or better than I have heretofore.I have had a very frank and friendly talk with Mr. Miller and this letteriswritten to you as a result of that conference with Mr. Miller who informs8Presumably a reference to union initiation fees or dues. TEXAS TEXTILE MILLS361me that he does not interfere with the hiring and firing of the SupervisoryForet, however he has said to me that he would like to see our differencespatched up to where we will all be satisfied whereby I could stay on the job.I thank you in advance for your kind consideration and beg to remainVery truly yours,(S)GiLES B CARTER.Miller told Carter that he would call in Clarke and McGuffey and have themread the letter;that he thought that he could"fix it up" so that Carter couldgo back to work; and that Carter should return and see him the next day.'Accordingly,Carter returned on the following day.He testified that Millertold him that he was disappointed;that there had been opposition by some ofthe foremen to Carter's re-employment;but that he felt sure that Carter couldget another job.He further told Carter that, "if you will go on and forget allthis and drop it, I will write you a recommendation,a good one."However,he went on to say that if Carter did not "dropit", he coulddo as he had donebefore, and fail to answer requests from other employers for references,therebypreventing Carter from obtaining or retaining other employment.Carter re-sponded that he did not want to be blacklisted.Miller replied that he neverblacklisted anybody, but repeated the gist of his previous statements.Cartertestified that he udderstood,Miller to mean that if he dropped the charges beforethe Board he would be given a good recommendation,but that if he did not dropthem, he would be blacklisted.Carter's testimony as to these two conversations with Miller was uncon-tradicted and is credited by the undersigned.(e)The notice of August 25On August 25, 1943, the Union filed with the Board a petition for certificationas to the collective bargaining representative of the employees at the Dallasplant.On or about the same day the respondent distributed the following noticeto employees-at the plant:DALLAS,August 25, 1943.To All Employees:This is to advise that we have had a conference with representatives of theC. I O. concerning a method of determining whether they now hold member-ship in a majority of our employees.The statutes and rulings of the NationalLabor Relations Board will be followed by your company in both letter andspirit.Your Company will keep you advised as to the proceedings by postingbulletins on our bulletin boards.In the meantime we request all employees to work diligently on their jobof producing in furtherance of the war program and we ask that all em-ployees refrain from discussing union activities during work hours.A vio-lation will lay any employee liable todismissal.The National Labor Relations Board Act compels the company and itsSupervisory Force to maintain a neutral attitude on the subject of labororganizations and activities.Each employee is free to determine whetherthey want to join the union or whether they do not want to join the union.9 Carter testified,in part, as follows : "I signed[the letter]with good faith ; I though,Iwas going back to work,that is what I thought ; he called me over there to the plant forthat purpose, is what I thought.After he talked to me-he talked so nice, he talked aboutmy daughter and my family, and he gave me the impression that that was what he wastrying to do, trying to make it agreeable with Mr. Clarke and Mr. McGuffey that I couldgo back to work, because he said, as I have said, 'we don't want to lose a good man."' 362DECISIONS'OF NATIONAL LABOR RELATIONS BOARDThere will be no discrimination whatever as all employees will be treatedalike whether they do or do not belong to a union.In conclusion the management wants to assure each employee that-theywill be paid,hired and fired and their work controlled, all on the sameidentical basis, without any discrimination whatever,whether they belongto a union or whether they do not belong to a union. Your company officialswill be fair, impartial and neutral.All will be treated alikeThe Super-visory Force has been instructed not to discuss the union with any employee,therefore please cooperate with your company in this respect.Each employee is definitely assured that they do not have to join a union,now or hereafter,in order to work for this company. If any employee wantsto join the union, that is their privilege and pleasure so to do, with the _definite assurance in hand that they will be accorded the same treatment,so long as they work for this company,whether they do or do not belong to aunion.Our paramount objective is to win the war and bring our boys back home,therefore we urge you to cooperate with your company in every respect alongthe lines mentioned above.Sincerely yours,(S)C. R. MILLER,President,Texas Textile Mills.(f)C. R. Miller's conversation with HayesOn a Friday late in August,probably on August 27,Henry Hayes a member, ofthe Union,and employed in the weave room at the Dallas plant,became involvedin an altercation with Williams,the head loom fixer.On the following Mondaymorning, J. F. Humphrey,Hayes' supervisor,told Hayes that he had orders fromSuperintendent Clarke to discharge him.Hayes then saw Clarke who told himthat plant rules forbade arguments on the job,and that he saw no alternative butto let Hayes go.Hayes got his pay and his release,left the plant,and informedthe Union of his discharge.A. It. Hardesty,an official of the Union,then calledC.,R. Miller and asked him the reason for Hayes'discharge.Miller told Hard-esty that he did not know Hayes and knew nothing about the incident,but thathe would investigate it.That afternoon,about 5: 00 or 5: 30 o'clock, Humphrey came to Hayes'. homeand told him that he should come back to work the next morningHayes re-turned to work the next day.During that day Hayes was summoned to Presi-dent Miller's office where he was met by Miller and Superintendent Clarke.According to Hayes' uncontradicted testimony,Miller shook hands with him,told him that he did not know him personally but that he had been told that Hayeswas a good hand, and that he was "sorry about the argument."Miller and Hayesthen had a general conversation,"some of it about the C. I. 0."Hayes testifiedthat,Mr. Miller told me-the C. I. 0 had organized the Lane M411 in New Orleansat that time,and he said that the C.I.O. had no discrimination in race orcreed ; he said they had put more negroes to work in the mill at New Orleansthan they did white people,and Mr. Miller asked me, he says, "If my wifeworked out.there in,.that mill," he -Says, he would bate to see her workingalongside of a negro.And he told me that he could put an ad in the' paperand offer these negro wenches here in Dallas$25 00 a week for their workand that that fence around that mill wouldn't hold them out. TEXAS TEXTILE MILLS363Hayes replied, "Mr. Miller, I don't think you could get away with that in Texas."Miller answered that he did not intend to attempt it "as long as [he] could keepfrom It."Near the end of the conversation, Miller told Hayes that he did not think thatthe Union should have "messed in" Hayes' discharge.Hayes replied that hedid not join the Union with any intention of injuring the company; and that hedid not think that any of the other employees did either ; and that they had joinedonly because they needed more money, and were attempting to "get a livingwage."Miller then reviewed the efforts the respondent had made to secureapproval of wage increases by the National War Labor Board, and pointed out toHayes that the stockholders had not received a dividend in 15 years.The undersigned credits Hayes' uncontroverted testimony as to this conversa-tion with C. R. Miller.(g)The institution of Sunday reporting; its abandonment, and, thereduction of the work weekPrior to Setpember-1, 1943, the plant was on a 6-day 54-hour week.For allwork over 40 hours in a week the employees received time and a half.However,on or about September 1, the following notice was posted in the plant.10DALLAS,September 1, 1943.Employees of Texas Textile Mills:In continuance of our established policy we are endeavoring to place allthe money we possibly can in your paychecks, therefore you will observeposted notices for each employee to report for work on Sunday, September5th.Those who by mutual agreement are scheduled for work, at the timeof reporting, will be placed at work and the balance will be allowed to returnhome, however this reporting will qualify each one to receive"double timepay"for Saturday, September 11th, provided no time is lost during theweek.In reporting for work on Sunday, a technicality of the Wage andHour Law is fulfilled, which makes. it legal for us to pay double time thefollowing Saturday. In this manner you will, by working full time, beentitled to pay for 54 hours, 40 hours at your regular rate, 5 hours at time-and-one-half and nine hours at double time.At this time the management of your company would mention the factthat the owners of this business, represented by several hundred share-holders, 'have not received a dollar of dividends for approximately fifteenyears, however during this time the highest wages possible, in view of themargin of profit at the time, have been paid to the employees.As previously advised, we now have our fourth application pending withthe War Labor Board in an effort to increase the amount of your paychecksand we hope this fourth application will be approved when the War LaborBoard can get around to it, which we presume will be within the next fewdays.In the meantime, through medium of overtime and double-time pay,we are managing to increase your paychecks in a substantial manner. Cot-ton mills, unfortunately, cannot dip into the U. S. Treasury, as can specialwar industries, for the purpose of paying war time wages to workers, how-ever we hope and believe these mills will be in,operation after the war isended when many-of these 'so-called affluent-warworkers will be buntingjobs.io The respondent's explanation for this and other subsequent changes initswage andhour structure are discussed at a later point in the Report. 364DECISIONSOF NATIONALLABOR RELATIONS BOARDWe want to express our appreciative thanks for your faithful and loyalcooperation in our efforts to produce textiles for the benefit of our boys onthe far flung battle fields.Sincerely yours,(S)C.R.MILLER,President,TexasTextileMills.During the first,week of the new schedule the employees received,in their payenvelopes,another printed statement from the respondent.In addition to reiterat-ing most of what was said in the September 1 notice, these statements .alsoinformed the employees that their"take home"wages under the new scheduleamounted to substantially more than that of any cotton mill west of the Missis-sippi River ; and pointed out to them that,...some of these bright and happy mornings the v$ar will end, and unfortu-nately the bread lines will form and job hunting will-begin,and then yourcompany will remember its faithful and loyal workers and will also providefor those patriotic workers who are now in the combat forces.For reporting on Sunday,the employees were given one-half hour's pay at timeand a half.They were not required either to report or to work if they didreport.The inauguration of the plan did not result in any substantial increasein the number of employees who worked on Sunday.Employee Lawson's credibletestimony was that after the plan was instituted,the employees,"would justgo down there and say good morning and talk a little while, if [they]wantedto, or just go down and say good morning to [the timekeeper]and walk off "On December 8, 1943, the Board issued a Decision and Direction of Election,'directing an election at the Dallas plant, which was held on December 21, 1943.The election was won by the Union,which was certified by the Board on January3,1944, as the exclusive representative of all production and maintenance em-ployees at the Dallas plant with certain exceptions not here material 12On January 6, 1944, without any prior notice to the Union the practice ofreporting on- Sunday was discontinued and a notice was posted to that effect.At the same time the following statement was also posted,equally without noticeto the Union :NOTICEWe are asking for increases in ceiling prices on our products and if grantedsufficiently,we will increase overtime hours accordingly.Until such time,Saturday work will be discontinued except for emergency requirements andfor balancing production.TEXAS TEXTILE MILLS,(S)H. S. CLARKE,Supt.The effect of this change was to reduce the work week from 54 to 45 hours perweek, thus eliminating 9 hours of overtime pay and the payment of double timefor work on Saturday.2.The McKinney plantThe first union activity at the McKinney plant began between August 1 andAugust 10, 1943, when Hardesty,Lee Metker,and A. M. Carter, union officials,appeared at McKinney,began to talk to the employees,and arranged meetings.On August 25, the same day it filed its petition at the Dallas plant,the Union1153 N. L. R. B. 1227.19 Of 278 eligible voters, 231 votedOne hundred ninety votes were cast for the Union,33 against it.The remainder of the votes were challenged or void. TEXAS TEXTILE MILLS365Kinney plant..About the same date, copies of the notice to the employees whichhad been distributed at the Dallas plant in the latter part of August were postedat McKinney.Prior to September 1, 1943, the McKinney employees, like thoseat Dallas, had been on a 6-day week.About September 1, the practice of report-ing on Sunday was also established at McKinney.As at Dallas,the employeeswere not required either to report or to work, and the plan effected no substan-tial change in the number of employees who worked on Sunday.About the middle of August, C. A. Milam, a fireman in the boil'erhouse at theMcKinney plant, was elected temporary president of the Union.On October 16,Milam ceased to work for the respondent under circumstances which the Boardalleged, and the respondent denied, constituted a discharge because of his unionactivities.These circumstances are discussed at a later point in the report.On October 19, employees David Fisher and Leona Fisher, his wife, ceasedtheir employment with the respondent under circumstances which, the Boardalleged, and the respondent denied, constituted discrimination because of theirunion and concerted activities.These circumstances are also discussed at alater point in the report.On November 18, the Board dire)ted an election among the McKinney employees,which was held on November 29. Shortly before the election the supervisoryforce at the plant received a confidential letter bearing the stamped signatureof C. R. Miller, which they were requested to sign and return to the office.Thisletter stated that the respondent opposed the election, and that if the Union won,the plant would immediately go on a 40-hour week. The supervisors were alsoinstructed by this communication to maintain a strictly neutral altitude withreference to the Union, and to say nothing to the employees about the letter.13The Union received a majority of the votes cast in the election and was sub-sequently certified by the Board.On November 30, the day after the. election,Sunday reporting was discontinued. It has not been resumed since. Shortlybefore December 6, the following notice was also posted:NOTICEThe mill will operate this week as usual.Beginning Monday, December6, the mill willoperate five days per weekon our present daily schedule.-TEXAS TEXTILE MILL.Since December 6, the plant has operated on a 9-hour per day, 5 days per weekschedule.3.Discontinuance of Sunday reporting at the Waco plantSunday reporting was instituted at the Waco plant at the same time as atDallas and McKinney.But, after its abandonment at the latter two plants,the respondent continued its operation at Waco.However, on January 10, 1944,the U. S. Department of tabor wrote the respondent that the Sunday reportingindicated a wilful violation of President Roosevelt's Executive Order, No. 9240,which stabilized wages.On January 14, 1944, the respondent replied, by letter,that the practice had been discontinued at all plants but Waco, and that it would10The finding as to this letter is based on the testimony of A. E. Nuttal, who was atthat timean assistant overseer,and a supervisory employee,in the card room at the McKin-ney plant.C.R Miller testified that a confidential letter had been prepared by BrianMiller, stamped with C. R.Miller's signature,and circulated among the supervisors, butthat he(C R Miller)did not see the letter.Upon request by the Trial Examiner for itsproduction,C. R. Miller stated that a search had been made for it, but that it could not befound.Brian Miller did not testify.Nuttal's testimony as to the contents of the letterwas not contradicted,and the undersigned finds it to be credible. 366DECISIONSOF NATIONALLABOR RELATIONS BOARDbe terminated there also if it was in violation of the Executive OrderOnFebruary 10, the Department informed the respondent that the practice wasprohibited and should be discontinued.-The respondent then terminated the Sunday reporting plan at Waco.4.Conclusions as to interference, restraint. and coercionItwill be noted that each of the various changes which the respondent in-stituted from September 1343 to January 1944 coincided with significant phasesin union activity at the Dallas and McKinney plants.Organization arose outof a desire to secure wage increases, and began at both plants early in August.In the samemonth recognition was requested, and petitions filed.One weekafter the filing of the petitions the respondent inaugurated at all three plantsthe system of Sunday reporting, the effect of which was to give employees whoworked a full week, double time for working on the following Saturday. OnNovember 29 the election was held at the McKinney plant. Shortly before theelection, the supervisory staff at McKinney was informed that the respondentopposed the election and that if the Union won, the work week would be reduced.On the day after the election Sunday reporting was. discontinued, and onDecember 6 the McKinney plant went on a 5-day, 45-hour weekWith significant variations as to dates, the same process was repeated at theDallas plant.The election was not held at Dallas until December 21. There-after, Sunday reporting was discontinued and the work week similarly reducedto 5 days and 45 hours per weekPresident Miller testified in explanation of these various changes. In sub-stance. his testimony was as follows :The purpose of the inauguration of theSunday reporting system was twofold : (1) To put,more money in the employees'pay envelopes; (2) To increase the production of textiles, which were badlyneeded in the war program, by encouraging the men to work on Sunday, andby reducing absenteeism, which had been running from 10 to 15 percent permonthIn mid-October, the NWLB approved a plan for an incentive bonuswhich Miller expected to result in substantial pay increases.The bonus planwas instituted and worked well at Dallas and Waco, but failed at McKinney.In November, according to Miller, representatives of the Department of Laborand the National War Labor Board orally informed the respondent that theSunday reporting practice was a violation of Executive Order No 9240Therespondent's lawyers concurred in that opinionItwas then decided to dis-continue Sunday reporting.The reasons for this decision were fourfold, accord-ing to Miller: (1) the mills were losing money; (2) the Sunday reporting wasnot successful in stimulating Sunday working; (3) the incentive bonus planhad been approved and would act as a substitute increase: and (4) doubts asto the validity of the Sunday reporting.Miller thereupon issued instructionsthat McKinney be put on a 40-hour week basis after the election. Later, how-ever, it was decided, because of the urgent need for textiles in the war program,to go on a 45-hour week rather than 40.- According to Miller, the change was-not inaugurated earlier at McKinney because of fear that it might be used asthe basis for charges that the respondent was attempting to influence the im-pending election.Miller also testified that the reason for the change from a 54 to a 45-hour weekwas that, on the former basis, overtime pay so increased the cost of productionthat the mills sustained substantial losses, whereas they couldmake a' profiton a 40-hour week, and he believed they could do so on a 45-hour basis. TEXAS TEXTILE MILLS367While it is clear that the respondent had, prior to any union activity, attemptedto secure approval by the NWLB of an incentive bonus plan,14 Miller's rationaleof the various changes beginning in September, leaves a number of circumstancesinadequately explained.First, the timing.There is no explanation whateveras to why, after almost 6 months of inaction. with respect to wage, increases,the plan should have been instituted without any attempt to secure approval,by the NWLB, and within 3 weeks after the Union had begun to organize theemployees, and within a week after it had requested recognition as bargainingrepresentativeMoreover, all the facts assertedly responsible for the decisionto abandon Sunday reporting were admittedly evident prior to the McKinneyelection, and were applicable equally and simultaneously to all three mills.Thereason advanced by Miller for the continuance of Sunday reporting at Dallasuntil January was twofold: (1) fear of charges of interference if the changewas effected prior to the election, and (2) Dallas was engaged in the productionof vitally needed war goods.As to the first reason, the respondent's allegedconcern over the effects of abandonment of the practice contrasts strangely withits apparent unconcern over the effects of its inauguration.Moreover, the practicehad already been discontinued at McKinney. The second purported reason wasobviously equally applicable to the McKinney plant.Furthermore, if it wasan operative factor at Dallas at the time of the election there, there is no apparentreason why it was not equally a factor 15, days later.The explanation asserted for the continuance of the plan at Waco until Febru-ary was that the latter plant was engaged in the production of vitally neededdenimsIn fact, Miller, testified that Sunday reporting would not have beendiscontinued at Waco at all, were it not for the Department of LaborThesefacts are, of course, patently inconsistent with the other reasons advanced forabandonment, particularly with the assertion that economic motives were afactor in discontinuance and in the reduction of the work week to 45 hours 15Furthermore, it is equally clear that the NWLB's approval of the incentivebonus plan could not have been a factor in the 'decision to abandon Sundayreporting.Had it been so, Sunday reporting would not have been discontinuedat McKinney, where it was not successful, but retained at Dallas and Waco where,according to Miller, it wasIt is therefore evident that the reasons advanced by the respondent for thevarious changes are inconsistent with the facts and with the respondent's con-duct.The motives which allegedly provoked the inauguration of Sunday report-ing, namely, a desire to increase take home wages and to produce more goods,should have been as applicable at the termination of the plan as at its inaugu-ration.The lack of success with it was admittedly no deterrent to its con-tinuance at Waco, where, significantly, no election was pending.The irregularabandonment at each plant successively is clearly inconsistent with the asser-tion that economic motives were a factor in the discontinuance.The allegeddoubts as to the plan's validity are equally unpersuasive as motivation. Suchdoubts did not prevent continuance of the plan at Dallas and Waco, after itsabandonment at McKinney, nor even at Waco after its abandonment at theother two.14 See foonote'7,supra.15When it was pointed out to Miller at the hearing that continuance of the plan at Wacowould have resulted in the perpetuation of the losses which allegedly motivated, In part,its abandonment at Dallas and McKinney, Miller declared, in substance, that he was actu-ated by patriotic motives and that lie was not interested in profits. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe patriotic motives allegedly responsible for continuance of the plan atWaco, should have been equally persuasive at all the, respondent's plants.Butat Dallas and McKinney the respondent was singularly unaffected by patrioticimpulses.Thus, as Miller testified, textiles are urgently needed in the war pro-gram, and in 1943, production was below war requirements.For more than ayear the respondent has had a standing order with the United States EmploymentService for all types of textile workers.The scarcity of labor has been so acutethat the respondent has even had to discontinue certain shifts.Nevertheless, therespondent deliberately reduced its work week and cut back production.The undersigned therefore finds that the reasons asserted by the respondentfor the inauguration of Sunday reporting, its later discontinuance, and the-re-duction of the work week, could not have been the real reasons for those actions.The persuasive inference is that the various changes were motivated originallyby the Union's activity and the pendency of elections, and thereafter by the elec-tion results.Although the notice of August 25 was, on its face, an unobjection-able declaration of the respondent's neutrality, other events disclose that thestatement did not represent the- respondent's true position.Thus, when dis-satisfaction with wage conditions resulted in' talk of union organization at themeeting at the Bradbury home, the employees were called to Miller's office,informed of the respondent's efforts to secure wage increases, and encouragedto circulate the wage petition throughout the plant during working hours. Inview of Miller's undoubted knowledge of the decision at the Bradbury meetingto contact the Union, and upon consideration of the respondent's subsequentconduct, the undersigned concludes that Miller's actions, in calling the employeesto his office and in facilitating the circulation of the wage petition, were designedto nip the organizational threat in the bud.About August 27, 2 days after the issuance of the respondent's declaration ofneutrality,Miller called Hayes into his office, steered the conversation. into adiscussion of the- CIO's policy of opposition to racial discrimination, made anunmistakable appeal to- racial prejudice, plainly calculated to induce Hayes toabandon his affiliation with the Union, and told Hayes that the Union shouldnot have "messed in" the question of Hayes' discharge.One week after the meeting of employees in Miller's office, Carter, the mostprominent member of the group behind the drafting and circulation of the pe-tition and the resultant union activity, was discharged.After charges had beenfiled alleging that his discharge was discriminatory, Carter was called to Miller'soffice, told, in substance, that the Union was interested only in the money itcould get, led to believe that he would get his job back, and induced to signa statement.On the following day, he was told that objections by the super-visory staff prevented his being put back to work ; offered a good recommenda-tion if he would drop the charges, and obliquely, but plainly, warned that unlessthey were withdrawn the respondent would see to it that he was unable to holdany other job 16It is evident from these facts, and the contents of the letter to the super-visirs at McKinney just prior to the election, that the respondent's declarationof August 25, merely paid lip service to the doctrine of neutrality, and that infact, the respondent was opposed to the Union and prepared to make thatopposition effective.On the entire record, it is therefore clear that the purpose of the inaugura-tion of Sunday reporting was to demonstrate to the employees that a union'eAlthoughthere is no affirmative proof in the record that the respondent had at thattime been notifiedby the Boardof the filing of the charges,the whole context of the con-versation makes it evident that Miller was awarethat theyhad been filed,and that histhreats to Carter referred to the withdrawal of them. TEXAS TEXTILE MILLS369'was unnecessary to secure what they wanted, to influence the pending elec-tions and to discourage adherence to the Union.When the election results atMcKinney disclosed that the bribe had been fruitless, it was immediately with-drawn.Had the results of the election been otherwise, however, Sunday report-ing and the 6-day week would, as Nuttal's testimony and the history of theplan at Waco suggest, have remained.When the election at Dallas 3 weekslater showed a similar result the plan was abandoned there also and, the workweek similarly reduced.The abandonment and reduction at Dallas and McKinney were thereforereprisals intended to demonstrate to the employees that the designation of abargaining representative had resulted in aggravation of their grounds fordiscontent, instead of amelioration.The continuation of the status quo at Wacothus served the double purpose of providing, for the employees at Dallas andMcKinney, a standard for invidious comparison, and for those at Waco, a warn-ing of the fruits of self-organization.The undersigned therefore finds that by the inauguration of Sunday reporting,by its subsequent abandonment, by the reduction of the work week, and by C. R.Miller's statements to Hayes and to Carter, the respondent interfered with, re-strained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.B. The discriminatory discharges1.At theMcKinney plant(a) David FisherDavid Fisher was hired at the McKinney plant in January 1943, and dischargedon October 19, 1943.At the time of his discharge he was employed as a stripperin the card room. Fisher joined the Union at its first meeting and thereaftertalked to many of the employees about the Union. Some of these discussions tookplace at the cafe in the plant during rest periods.He solicited memberships forthe Union outside the plant.`Prior to October 18, 1943, the employees on the second shift in the card roomworked from 3:00 p. in. to 11:00 p. in, 8 hours per day. Shortly after the secondshift had started work on October 18, A. E. Nuttal, assistant overseer in the cardroom, notified the employees that their hours were being changed ; that they shouldwork until midnight that night, and that on the following day and thereafter theshift schedule would be 4 p. in. to 1 a. m.This order aroused dissatisfaction among the women employees, who said thatthe extension of the shift would make it difficult for them to get up in the morningand get their children off to school.During the course of the shift that nightvarious discussions took place among the employees respecting the change.Some,among them Fisher, suggested that the employees come to work on the next dayat 3 p. in., and that if they were not permitted to work, to return home. Laterin the evening, upon the suggestion of employees Charles Bennett and Tom Allen,Fisher went to the office of Leonard Fowler, the night superintendent17Fisher told Fowler that there was general dissatisfaction in the card roomover the new schedule, that it would-be difficult for the women to get the childrento school, and that the employees had talked it over and decided to come to workon the next day at 3 p. in., and that- they -were "either going to work14 The findings in the above paragraphs are based on the testimony of Fisher, Bennett,Allen, assistant overseer Nuttal, and employees Spearman, Free, McDermon, and Car-penter, which is credited.-609591-45-vol. 58-25 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDor go home." Fowler asked whether Fisher meant that the employees were goingto "buck the mill."Fisher answered, "You can call it buck the mill if you want tobut they are going to quit."Fowler then said that the respondent's officials prob-ably never "gave it a thought about the difference it would be in the women thathave got kids going to school ;" said that he thought that fie could "straighten ittip"; and asked Fisher to try to induce the employees to come to work at the newhour on the next day, in order to give Fowler an opportunity to discuss the matterwith Plant Superintendent Smith , Fisher replied that he would see what he coulddo."Fisher then went back into the plant and asked the employees to come towork at 4 p. in. the next day, in order to give Fowler an opportunity to talkwith Smith.The employees agreed 19The second shift worked until midnight that night.On the afternoon of the following day, October 19, according to the undeniedtestimony of Assistant Overseer Nuttal, Dunwoody, day foreman of the cardroom, told Nuttal that Superintendent Smith had instructed him to dischargeFisher and Fisher's wife, and that Dunwoody had written out their time.Dun-woody ascribed no reason.The undersigned credits Nuttal's testimony.At about 2:45 on that afternoon, a plant messenger came to Fisher's home,gave him a gate pass, and told him that Dunwoody wanted to see him at theplant.When Fisher entered Dunwoody's office his discharge slip, indicating"dissatisfaction" as the reason for his separation, was lying on Dunwoody's desk.According to the undenied testimony of Fisher, Dunwoody said that he under-stood that Fisher was dissatisfied.When Fisher answered that he was, Dun-woody asked him why he did not quit. Fisher replied, that he was not goingto quit, and that Dunwoody would have to discharge himDunwoody said thatthat was what he was going to doFisher then told Dunwoody that he wouldhave to change the notation on the discharge slip from "dissatisfied" to "fired "Dunwoody said that he would put anything on the slip that Fisher wanted.Hethen wrote the word "fired" on the slip and gave it to Fisher. As Dunwoodypicked up Fisher's slip from the desk, the discharge slip of Fisher's wife, whichhad been lying underneath Fisher's, was also revealed.Fisher asked Dunwoodywhether his wife was also discharged.Dunwoody answered "Yes", and offeredFisher her discharge slip.Fisher replied that he had not got his wife her job,and that she could get her papers herself.Fisher then asked Dunwoody whyhe was being fired, whether it was because of his work. Dunwoody answered thatitwas not, that Fisher was "as good a hand as I ever worked in this mill, but,I have to obey orders or I will be hunting me a job myself."Fisher then left Dunwoody's office, saw Superintendent Smith, and asked himif the reason he was being let go was because Smith was "a little bit seared ofthe Union." Smith answered that "the Union don't bother me one way or theother" ; That Fisher was dissatisfied, and that he did not want anyone who wasnot satisfiedFisher then left the plant 20About a week after Fisher's discharge, employees Austin Free and ClarenceMcDermon were questioned separately by Night Superintendent Fowler as towhat Fisher had told them on the night of October 18. Free and McDermontoldFowler substantially what has been related heretofore as to Fisher'sstatements.Fowler told Free that he thought that it was his duty to dischargeanyone who attempted to "start a strike or start any disturbance amongst thehands "Fowler asked both employees whether they thought that he had dis-11These findings are based on the undenied and credible testimony of Fisher.19This finding is based on the testimony of Fisher and employees Free,McDermon, andCarpenter, which is credited.20 The above findings are based on the uncontradicted testimony of Fisher,which iscredited. TEXAS TEXTILE MILLS371charged the right man.McDermon replied that he did not know anythingabout it.Subsequently, Free and McDermon were also questioned separately by Superin-tendent Smith.Both told Smith what they had told Fowler. Smith also askedFree whether Fisher had said anything about strikingFree said that be didnot remember Fisher saying any such thing.21Conclusions as to David Fisher's dischargeThe respondent averred in its answer that it discharged David Fisher becausehe "squandered time, annoyed other employees, and was the ringleader of anattempt to stage a strike in the McKinney plant." In its brief the respondentasserted that it discharged Fisher because he was "a troublemaker and assumedpower, authority and direction over other employees," and that his "sole purpose,apparently, was to sow discontent among his fellow workers."However, therespondent introduced no testimony respecting the reasons for Fisher's dis-charge.Assistant overseer Nuttal's testimony, which is credited, was that bothDavid and his wife, Leona, were good workers.The testimony establishes that the change in working hours aroused generaldissatisfaction among the employees in the card room, and that they had sug-gested, possibly even decided, to remain away from work if the change was ef-fected.It is unnecessary to decide the exact extent of Fisher's leadership in thatsuggestion although the statements of Free and McDermon to Fowler and Smithindicate that, at least insofar as the respondent's knowledge was concerned,he was not a leading figure. It is clear that Fisher went to Fowler and explainedthe dissatisfaction; that Fowler himself deemed it reasonable, and that Fisherthen talked to the employees and asked them to observe the new schedule, inorder to give Fowler time to iron out the difficulty.Thus, instead of attempt-ing to participate a work stoppage, Fisher's visit to Fowler on the night ofOctober 18, and his actions thereafter, were for the purpose of avoiding one.It is evident from the allegations of the answer and brief, and from the otherfacts, that Fisher was discharged because of his activity as spokesman for theemployees in the airing of their dissatisfaction with the new work schedule.The discharge of an employee because he undertakes to transmit to his em-ployer the grievances of his fellow woikeis, is an interference with the funda-mental right of employees to engage in concerted activities for mutual aid andprotection, and a discrimination in the tenure of employment having theinevitable result of discouraging self-organization and membership in labororganizations.The undersigned therefore finds that David Fisher was discharged on October19, 1943, for his concerted activities, and that such discharge constituted a dis-crimination in the tenure of his employment calculated to discourage self-organization, concerted activity by the employees, and membership in labor or-ganizations; and that the respondent thereby interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of theAct.(b)Leona FisherLeona Fisher, the wife of David Fisher, was one of the women employeeson the second shift in the card room. She joined the Union, participated inunion activities, and talked to other employees about belonging to the Union.21The findings in the above two paragraphs are based on the uncontroverted testimonyof Free and McDermon, which is credited. 372DECISIONSOF NATIONALLABOR RELATIONS BOARDOn the afternoon of October 19, 1943, as Leona reported at the plant to beginwork, she met David Fisher, who had just come from Smith's office.He toldLeona that he had just been discharged, and that her discharge papers werealso filledout, and that she might as well get them. Leona then went intothe plant and sought out Dunwoody, to whom she said, "You fixed out one set.Can you fix another one?"Dunwoody answered, "Yes," and took her to hisoffice, where her discharge slip was lying on Dunwoody's desk. Dunwoody askedherwhether she wanted the slip to indicate that she was discharged. Sheanswered, "No, anything but fired " As Dunwoody gave her the discharge slipand time sheet, she asked him why David had been discharged.Dunwoodymade no direct answer, except to say that he hated to lose David because hewas the best hand Dunwoody had. Leona then took her papers to the office,where she told the office girl that she "guessed that [she] would quit," and gother paycheck,"Her discharge slip bears, as the reason for her separation, thenotation, "going withhusband."Conclusions as to Leona Fisher's dischargeThe respondent denied in its answer that it discharged Leona Fisher, andaverred that she had voluntarily quit.When asked by the undersigned whether she had quit or had been discharged,Leona testified :I don't know whether I was discharged.When I got to the Mill, thepapers were filled out, while I asked Mr. Dunwoody about them. I don'tknow which you would call it.However, she also testified that she understood from what David had told herthat she was discharged, and that the reason for her remark to Dunwoody wasthat it was "the first thing I thought of I reckon."It is clear from the testimony of Nuttal and David Fisher that, to all practicalpurposes, Leona had already been discharged by the respondent before she hadarrived at the plant on October 19Nothing remained to be done but to notifyher formally of the existence of an accomplished fact.Any decision she formedthereafter to quit was an idle gesture.Accordingly, the undersigned finds thatLeona Fisher was discharged, and further finds that her statements to Dunwoodyon October 19 were not the operative factors which resulted in her separation.It is-evident that the reason for Leona's discharge was her relationship toDavid Fisher.Her separation merely implemented his discharge. It was thusa reprisal for his concerted activity, an interference with the right of self-organi-zation, and an inevitable deterrent to membership in a labor organization 23The undersigned therefore finds that Leona Fisher was discharged on October19 because of the concerted and union activities of David Fisher and that therespondent thereby interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act, discriminated in thetenure of her employment and discouraged membership in labor organizations.(c)C. A. Milarri"C. A. Milam, a fireman in the boiler house at theMcKinneyplant, joined theUnion on August 14, 1943, and on August 22 was elected temporary president.The above findings are based on the uncontradicted testimony of Leona Fisher, whichis credited.SeeMatter of Memphis Furnitui e MfgCo , 3 N. L. R. B. 26 at 33, enf'd 96 F. (2d)1018 (C C A 6), cert den 305 U. S 627''+Except as otherwise indicated, the findings of fact in this subsection are based on theancontradicted testimony of Milam, whom the undersigned finds to be a credible witness. TEXAS TEXTILE MILLS373Milam's foreman, Gilmore, learned of Milam's election as temporary presidentabout a week after it occurred. Joking remarks were made in the plant by em-ployees to Milam, in the presence of supervisors, with respect to- his election.Up to that time, no complaints had been made by Gilmore to Milam respectingthe latter's work. Immediately after the organization of the Union, however,Gilmore began to find fault in numerous instances with minor details of Milam's .performance.In addition, Gilmore began to assign Milani to various odd jobs outside theboiler house, such as sweeping up in the yard or in the machine shop. Thiswork had not previously been part of the duties of the firemen, nor were theother firemen assigned to it.Milam suffered from tetter, a skin condition characterized by excessive drynessand brittleness, which causes the skin of his hands to crack when irritated byrough, dirty or greasy work.Gilmore was aware of that fact-About 4 or 5 days prior to October 16, 1943, Gilmore hired a new employee,one Roach, to work in the boiler room. Roach had been a farmer and had hadno previous experience firing a boiler.'Milam was assigned to instruct him inthe job of firing.As soon as Roach had been hired, Gilmore began to send Milamoutside the boiler room to do certain maintenance work ordinarily performedby the maintenance crew. This work consisted of the repairing of broken androtted pipes, the digging of ditches, cleaning windows, and any other availablekind of maintenance work.Much of it necessitated the handling of dirty andgreasy materials.Milam reported to Gilmore that the work aggravated thecondition of his hands, and caused them to break open and bleed, and he askednot to be required to do it. Gilmore replied, in substance, that it was not hisfault that Milam had tetter, and that Milam would have to continue. This workwas not a part of the duties of the firemen, and the other firemen were notassigned to do it.On October 16, 1943, after Milam had been at work in the boiler room forseveral hours, Gilmore ordered him to tear out and replace some rotted pipein- a portion of the plant's heating systemMilam refused to do it.Gilmorethen got Supeiintendent Smith.Smith told Milam that he could do the jobwhich Gilmore had ordered him to do or "get out."Milam.replied that if Smithwould give him his pay and a release, hd would leave. Smith answered that hewould neither pay him nor give him a release. Some further argument ensued,during the course of which Smith threatened to call the Sheriff and have Milamevicted, to which Milam replied that if Smith would pay him off he would leavepeacefullySmith then said "Come to the office and get your money."He thenturned to Gilmore and Roach, who were standing nearby, and said, "Now, heisno longer working here . . . If he touches anything, let me know, I willhave him arrested for trespassing."_Milam testified that he remained around the plant for a half hour or so andthen decided that lie had been discharged.He then gathered up his tools andleft the plant.He has not at any time called at the office to get the money owedhim by the respondent, because he "figured [he] would probably go back to workfor them someday, and would just let it continue on and buy bonds."ConclusionsastoM-ilane's separationThe respondent denied in its answer that it had discharged Milam and con-tended that he had walked off his job without explanation, and that his name isnow, and always has been, on the pay roll at the McKinney plant.21The boilers were gas-fired.Their operation requires skill and experience, since theymay explode if not properly attended. 374DECISIONSOF NATIONALLABOR RELATIONS BOARDThe respondent introduced no testimony, either in denial of Milam's versionof the circumstances which led to his separation, or in explanation of them.Smith's invitation to Milam to come to the office and get his money, and hisstatement to Gilmore and Roach that Milam was "no longer working here,"and that if he touched any equipment, Smith would have him arrested for tres-passing, plainly constitute a discharge, and the undersigned so finds.Thequestion to be determined, therefore, is the respondent's motive.The background of events at the Dallas and McKinney plant, which havealready been related, makes clear that, whatever the respondent's public protes-tations may have been, it was in fact opposed to the unionization of its employeesand prepared to discourage such activity.In view of the background previously related, and in the absence of any ex-planation by the respondent, it is a wholly reasonable inference that the respond-ent's treatment of Milam, who after the organization of fhe Union, became itstemporary president, was a reprisal for his union activity, and that it was in-tended that his position should be made so uncomfortable that he would quitrather than continue in the respondent's employ.When the finding of pettyfault and assignment to menial work were not effective, Roach was hired andthe nature of Milam's work so changed as to make it physically intolerable.Therefore, even if Milam had, as the respondent contended, not been definitivelydischarged-in the ordinary sense of the term, but had walked off the job, theundersigned would nevertheless find that the respondent had made his positionso intolerable that it was impossible for him to continue with his employment,thereby constructively discharging him.It is therefore found that on October 16, 1943, the respondent dischargedC. A. Milam because of his activities on behalf of the union, and that it therebyinterfered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.2At the Dallas plant .Giles B. CarterGiles B. Carter, an electrician, was hired by the respondent on August 3, 1942.His supervisor was P. H McGuffey, overseer of maintenance.Carter joined the Union on August 10, 1943.Thereafter, up until the time ofhis discharge on August 14, he distributed application cards and solicited numer-ous employees to attend the organizational meeting and to join the Union.Hesecured some 8 to 10 members.Carter's part in the calling of the meeting at the Bradbury home on August 6,1943, at which the petition for wage increases was drafted and union organiza-tion discussed, and his subsequent activities in connection with the petition, havebeen related heretofore.,As a maintenance electrician, Carter's duties took him all over the plant, andbrought him into almost daily contact with the employees in virtually 'everydepartment.According to the testimony of employees Hayes and Lawson, dur-ing the week following Miller's conference with the employees on August 7,McGuffey began to follow Carter around the plant.26On the morning of August 14, as Carter was passing- through the cloth roomof the plant, Stiff, an inspector, called to Carter and said, "Say, Carter, whereis that [union] meeting going to be next Sunday?" Carter answered that it26McGuffey denied that he followed Carter around the plant.From his observation ofthe witnesses, the undersigned credits the testimony of Hayes and Lawson. TEXAS TEXTILE MILLS375was to be at the Baptist church.At that moment, McGuffey appeared behindCarter, tapped him on the shoulder, and told him to come outside.As they walked out of the cloth room, McGuffey told Carter that he was dis-charged, that he had been warned about talking to employees and going to otherdepartments, and that he knew that it was against the rules.McGuffey alsostated that Carter had been doing unsatisfactory work, and referred to a jobwhich Carter had performed on a motor some weeks previously. According tothe testimony of Carter, winch is credited, McGuffey further said that "they"were "riding" him, and that he either had to let Carter go or go himself."McGuffey's timekeeper then tilled out Carter's time slip, and at 1\IcGuffey'sdirection,wrote thereon as the reason for Carter's discharge, "talking to helpin other departments and didn't set motor right in drawer in room." Carterthen left the plant.On the same day he reported the discharge to the Union,and a charge was filed alleging that he had been discharged because of his unionactivities.On August 17 Carter was summoned to the plant and, as has been relatedheretofore, induced to sign it statement on the supposition that lie would be putback to work, then informed on the following day that he would not be rein-stated ; offered a recommendation if he would drop the charges, and threatenedif he did not.The respondent's contentions respecting Carter's dischargeThe respondent averred in its answer that Carter was discharged for "ineffi-ciency, squandering of time, and for annoyance of his fellow employees."McGuffey testified that he discharged Carter for two reasons, (1) he wentinto other departments and talked to employees and interrupted their work, and(2) his work was unsatisfactory.With respect' to the first complaint, McGuffeytestified that he had had numerous complaints from five other overseers con-cerning Carter's talking in the plant; that these supervisors would "ride" him"every day about it," that he was "after [Carter] every week or two, sometimestwice a week" ; that two or three weeks prior to the discharge, he had warnedCarter that if he did not cease his "talking" and "running around" McGuffeywould have to discharge him.Nevertheless,McGuffey testified, the complaintsabout Carter's talking continued.However, he said nothing further to Carter,and did not discharge him because labor was scarce, and he "hated to let him go."McGuffey testified that he warned Carter "so much I couldn't name the times,"that he "had complaints one right after the other, sometimes two or three timesa day, from other foremen of the other departments telling me about Mr. Carterbeing in there talking to their help while the machines were stopped."Mc-Guffey's testimony was that he had had trouble with Carter's excessive talkingever since Carter had been hired, and that Carter's delinquencies in that respectwere as pronounced at the beginning of his employment as they were at itstermination.J. F. Humphrey, overseer of weaving, testified for the respondent that Cartercame into the weave room "about every day" and talked to the employees ; thatHumphrey did not know what Carter was talking about ; but that neverthelessCarter's talking interfered with production and that Humphrey complainedseveral time to McGuffey, the last occasion being in July. Like McGuffey,Humphrey also-testified. that Carter's talking had been going on ever since Carterhad been -hired.21McGuffey denied telling Carter that anyone had ordered his discharge.From hisobservation of the witnesses,the undersigned credits the testimony of Carter. 376DECISIONSOF NATIONALLABOR RELATIONS BOARD'None of the other supervisors named by McGuffey as having complained aboutCarter, testified.Carter admitted that, in July,McGuffey had informed him that some of theoverseers had complained that Carter was talking to employees and interferingwith their work.He specifically denied, however,thatMcGuffey had spokento him about talking on any other occasion.As a witness,Carter impressed the undersigned as being forthright and candidbut loquacious.The reprimand by McGuffey,which he frankly admitted havingreceived,occurred prior to any evident Union activity.In the letter of August17, 1943, to Clarke and McGuffey, which has been set out heretofore,Carter con-ceded that he had "done[hisj share of talking".The undersigned thereforeconcludes that McGuffey's reprimand had some basis in fact.However, theundersigned also credits Carter's assertion that this was the only occasion onwhich McGuffey spoke to him about talking.In the opinion of the undersigned,the testimony of McGuffey and Humphreyas to the frequency of complaints about Carter, is exaggerated.It is hardlycredible that if Carter indulged in excessive talking clay after day,and com-plaints were made, as McGuffey put it, every day and sometimes 2 or 3 times aday, and that this condition had existed from the day Carter was hired, thathe would have remained in the respondent's employ for over a year.Particu-larly is that true when it is remembered that the respondent also contends thathis work was unsatisfaactory.But even if the assertion of McGuffey was true,there is no apparent non-discrimintory explanation as to why McGuffey shouldsuddenly have decided that Carter's delinquencies had at long last outweighedhis usefulness.In this connection the timing and the nature of the incidentwhich precipitated Carter's discharge are significant.Carter did not accostStiff.McGuffey testified that he did not know whether Stiff had initiated the-conversation,and that it would have made no difference if he had ; that hedid not know what Carter and Stiff were talking about; that they could havebeen discussing their work;and that he did not inquire. Significantly Stiffwas not discharged.With respect to the caliber of Carter'swork, McGuffey testified that Carterwas an unsatisfactory employee, and that numerous supervisors had complainedabout his work.However, the only specific instance of incompetence McGuffeycould relate was one respecting a motor and fan on which Carter had installedseveral belts without aligning the machinery,and that as a result the beltshad worn out.Considerable testimony was introduced as to the cause of thewearing out of these belts.Without discussing the testimony in detail, theundersigned is of the opinion that it establishes that the motor and fan hadgiven trouble ever since they were installed.McGuffey admitted that he hadrepaired the apparatus himself and had installed a new beltBradbury, amaintenance machinist,testified that he had worked on that equipment 2 or3 times in an effort to eliminate the trouble,and that he had built severaldifferent stands at various times in an effort to correct the alignment. Theundersigned is therefore unable to conclude that Carter was at fault in thisinstance.Moreover, the incident occurred 2 or 3 weeks prior to Carter's dis-charge.McGuffey testified that he did not discharge Carter at that time becausehe was "short of labor and hated to let him go." However, McGuffey's laborproblem was admittedly no less acute on August 14.The undersigned therefore concludes that whatever Carter's deficiencies mayhave been with respect to the installation of the fan motor belts, that incidentwas not an operative factor in his discharge:None of the supervisors who had allegedly complained of Carter's work wasidentified,or called as a witness,nor did McGuffey indicate the precise nature TEXAS TEXTILE MILLS377of their complaints.Humphrey, the only supervisor, other than McGuffey, whotestified, stated that he did not know whether or not Carter's work'was satis-factory, but that after Carter repaired machinery in his department, it wouldrun correctly.Lyons, a fellow electrician of Carter's, called as a witness bythe respondent, testified that Carter was an average workman.Within 30 daysafter his employment by the respondent, Carter received a merit raise of $.02 perhour.While employed by the respondent, he received an offer of employmentelsewhere at a higher wage.When he told Superintendent Clarke of this, Clarketold him, "Well, you know your work is satisfactory here . . .We will give youother raises as we go along." In his conversation with Carter on August 17, C. R.Miller in substance told him that he was a "good man", and on August 18 offeredto give him a good recommendation.The undersigned therefore concludes, that the evidence will not support theconclusion that Carter's work was unsatisfactory.Conclusions as to Carter's dischargeThe discharge of Carter must be viewed against the whole background ofthe respondent's opposition to the Union. Carter's prominent part in the draftingof the petition for wage increases and in the resultant Union activity, has beendescribed above.Within a few days thereafter, McGuffey began to follow himabout the plant, and 8 days after the Bradbury meeting, he was discharged.As has been seen, none of the reasons alleged by the respondent as the groundsfor Carter's discharge are sustained by the evidence.His work was not unsatis-factory, despite the present assertions to the contrary.While he was undoubtedlytalkative, the respondent's testimony as to that characteristic is so exaggeratedas to be untrustworthy; though even if it were not, Carter's loquaciousness wasadmittedly no more pronounced at the time of his discharge than it had beentheretofore.'The incident which led to his discharge was of a trifling nature.'Carter did not initiate the conversation with Stiff, and did no more than answera question directed to him.Nevertheless, without further inquiry, he was dis-charged.So far as appears from the record, Stiff was not even reprimanded.The undersigned concludes that McGuffey began to follow Carter aboutthe plant, during the week of August 8, for the purpose of apprehending Carterin a conversation which would provide a colorable pretext for his discharge,and that the conversation with Stiff provided such a pretext. It is further con-cluded that the real reason for the discharge was Carter's concerted and unionactivities, his prominence in the movement to secure wage increases and in theorganizational efforts of the employees. It is therefore found that by discharg-ing Carter for such reasons the undersigned discriminated in the tenure of hisemployment, and that by such action the respondent interfered with, restrained,and coerced its employees in their self-organizational efforts, and in their rightto engage in concerted activity for mutual aid and protection, and that therespondent thereby discouraged membership in the Union, and interfered with,restrained and coerced its employees in the exercise of the rights guaranteedin Section7 of the Act"11As a natter of fact, McGuffey's testimony would indicate that, if anything, it wasconsiderably less pronounced.Thus, McGuffey had admittedly not reprimanded Cartersince July, although previously such action had assertedly been necessary so frequentlythat McGuffey "couldn't name the times "^ There was also testimony by McGuffey, asserted in justification of Carter's discharge,to the effect that Carter's talking was a violation of a plant rule forbidding talking duringworking hours.As evidence of such a rule, McGuffey cited,inter alia,anotice to the em-ployees, dated June 14, 1941, prohibiting " `visiting' between workers while on duty."This notice, and the general validity of the prohibitions contained therein, are more fullydiscussed in the following section of this report.The undersigned finds thatthis notice 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.The alleged unfair labor practices1.The notices respecting talking and movement to other departmentsThe complaint alleged that on August 25, 1943, the respondent posted noticesin its plants prohibiting discussion of union matters under penalty of discharge,and thereafter posted notices requiring strict silence of employees and prohibit-ing their movements from one department to another for the purpose of discour-aging union and concerted activity.In June 1941 the respondent posted in the plants a notice reciting various war-security regulations.Among other precautions, the notice prohibited "visiting"between employees "while on duty," and movement from one department toanother, under penalty of discharge. In August 1043, the respondent posted thenotice dated August 25, 1943, which has been set out heretofore, in which it wasrequested that "all employees refrain from discussing union activities duringworking hours," and warned that "A violation will lay any employee liable todismissal."At some time prior to Christmas, 1943, Pearlie Odle, overseer of the cloth roomatMcKinney, posted a rule requesting employees not to go into other depart-ments and talk.At about the same time Odle also posted a notice directing em-ployees not to stop their work and talk.At the Dallas plant, in addition to the June 1941 and August 25, 1943, notices,other notices had been posted intermittently during the year or two prior to thehearing, directing the employees not to talk while at work.As has been indicated heretofore, the prohibition in the notice of June 1941 wasdiscriminatorily enforced in the case of Carter.There is testimony to the effectthat, in practice, employees were not, up to August 1943, prohibited from talkingabout any subject while at work, and also testimony that on several occasionsafter the posting of the August 25 notice, some of the supervisors at Dallas toldemployees not to talk about the C. I. O. while working.However, with one ex-ception referred to in the following footnote, the various rules enumerated abovepurported to, and were interpreted to, forbid union or other discussion and activi-ties, only during actual working periods.They were not applicableduring restor lunch periods.With the exception of the case of Carter, there is no evidenceof discriminatory enforcement.The undersigned finds that the rules, as drafted,do not constitute unreasonable impediments to self-organization, and are notperse violations of the ActSOThe undersigned will therefore recommend that this allegation of the complaintbe dismissed.312.The distribution of Christmas giftsThe complaint alleged that on or about December 23, 1943, the respondent dis-tributed gifts or favors to the non-union employees at the Dallas plant.Theevidence relating to this allegation was, in substance, that shortly before and afterChristmas of 1943 gifts of grapefruit were distributed by the respondent amongconstituted a mere pretext for the discharge of Carter.However, the undersigned alsofinds that the application of the injunction in the notice, as against Carter, while failing toapply it in the case of Stiff, constituted a discriminatory enforcement of the rule.30 SeeMatter of North American Aviation,56 N. L R B. 959.m The undersigned notes, however, that the notice of June 1941, by its terms, prohibits"any activities on our plant properties not connected with our work." The apparent appli-cability of this rule to union activity on the employee's own time,would appear, in theabsence of special circumstances,to be broader than is,permissible under the rule enun-ciated by the Board inMatter of Peyton PackingCo., 49 N. L. R. B. 828 In view, how-ever, of the time of posting of the rule, the absence of any evidence that it was attemptedto be broadly enforced,and the fact that the complaint does not allege its posting as anunfair labor practice,the undersigned makes no finding with respect thereto. TEXAS TEXTILE MILLS379certain of its employees, customers, and other personsNot all of the employeesreceived these gifts.While it appears that in previous years the respondent haddistributed baskets of fruit among its employees as a matter of course, there isno substantial evidence that in the distribution of the gifts at Christmas time in1943,membership or non-membership in the Union was a factor in determiningwhich employees should receive them. The undersigned will therefore recommendthat this allegation of the complaint be dismissed.3.The alleged discriminatory discharge of GoinBonnie Lee Goin was employed in the cloth room at the McKinney plant for 8or 9 years: On December 6, 1943, he did not report for work. On that evening hemet Pearlie Odle, his supervisor, and told Odle that he had been attempting to geta release from the local draft board in order to join the Navy. On the followingday Goin came to the plant and informed Odle that the Local Board would notgive him a release unless he first secured one from the respondent.Odle toldGoin to see Superintendent Smith; that he thought that Smith would give himthe release.Goin then asked Odle if he could work up to the date of his induc-tionOdle told him that he could.On the following day, December 8, Odle reported for work.During the courseof the day Odle saw him off the job several times; on the last occasion talkingto employee Jewell Davidson, in another department.Odle called Goin to himand told him that he had no business in that department talking to employees.Goin told Odle that the latter was wasting his time talking to him; that if Odlewanted to pay him off, Goin was ready for it; that that was one way of gettinga release.the Navy."The undersigned finds no substantial evidence to sustain the allegation thatGoin was discharged because of his union- or concerted activities, and will recom-mend that that allegation of the complaint be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurringin connection with the operations of the respondent described in Section I above,have a close, intimate and substantial relation to trade, traffic and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfair labor prac-tices the undersigned will recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.It has been found that the respondent discriminatorily discharged C. A. Milam,David Fisher, Leona Fisher, and Giles B. Carter.During the course of thehearing, on March 1, 1944, the respondent made offers, on the record, of immedi-ate and unconditional reinstatement to their former or substantially equivalentpositions, to C. A. Milam and Leona Fisher, and to Bonnie Lee Coin upon appli-cation within 40 days after his honorable discharge from the armed services.Notwithstanding' these offers, the undersigned finds that effectuation of a fulland complete remedy and the policies of the Act, require that the respondentoffer . reinstatement to the discriminatorily 'discharged employees, or to suchof them as have not already been reinstated. The undersigned will therefore82The abovefindings arebased on the uncontradicted testimony of Odle. 380DECISIONSOF NATIONALLABOR RELATIONS BOARDrecommendthat the respondent offer to Giles B Carter and David Fisher,immedi-ate and full reinstatement to their former or substantially equivalent positionswithout prejudice to their seniority and other rights and privileges; and further,that, unless they have already been reinstated to such positions at the time ofissuanceof this report, the respondent make similar offers of reinstatement toC A Milani and Leona Fisher.'Following their discharges, neither David Fisher nor Leona Fisher registeredwith the United States Employment Service, or sought other employment, oradvanced any adequate explanation for having failed to do so. The under-signed therefore finds that any losses of earnings incurred by David Fisherand Leona Fisher were wilfully incurred losses for which the respondent 'shouldnot be required to reimburse them. It is possible, however, that since the hear-ing hereinDavid Fisher has obtained, or made a reasonable effort to obtain,other employment, or will do so hereafterThe undersigned will thereforerecommend that the respondent make whole David Fisher for any loss of paylie hassuffered or may suffer as a result of the discrimination against him, bypayment tohim of a sumof money equal to that which he would normally haveearned as wages during the period from the (late on which he obtained or shallobtain other employment, or on which he made or shall make reasonable effortto obtain other employment, to the date of the respondent's offer of reinstate-ment, lesshis net earning' during that period.'Since the respondent has made what is apparently a bona-fide offer to rein-stateLeona Fisher, the undersigned will make no recommendation, on thepresent state of the record, that she be awarded any back pay.Itwill be further recommended that the respondent make whole C A. Milamand Giles B. Carter for any loss of pay they may have suffered by reason of thediscrimination against them by payment to each of them of a sum of moneyequal to the amount he would norrally, have earned as wages from the date ofhis dischargeto the date, in the case of Carter, of the respondent's offer of rein-statement, and in the case of Milani to March 1, 1944, less their net earningsduring thatperiod.38-aAbout October 26, 1943, the hours of work of the second shift in the cardroom atMcKinney were changed from 4 PM to 1 A H, toAl to 2 AM On cross-examination,and prior to the offer of reinstatement referred to above,Leona Fisher wasasked by counsel for the respondent whether she would return to work if she were re-hired.She answered,"Not on them hours,because I can't send my kids to school and work upuntil 2 o'clock in the morning on the new hours."In its brief the respondent urges that,in view of the above testimony,any tender of re-employment is futile,and would have beenso at any time.However,in the opinion of the undersigned.since Leona Fisher was dis-criminatorily discharged,and had never refused to continue her employment, the re-spondent was under a duty to offer her full and unconditional reinstatement to her formeror a substantially equivalent positionIn the absence of a prior offer of such character,her testimony at the hearing does not constitute an anticipatory refusal of reinstatement.The respondent made no contention that it refrained from offering reinstatement to LeonaFisher in reliance upon any conduct of hers which induced the respondent to conclude thatshe would have refused the offer.SiBy "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica, Lumber and Sawmill Workers Union,Local 2590,8 N L. It. B 440.Monies receivedfor work performed upon Federal,State,county, municipal, or other work-relief projectsshall be oonsidered as earnings.SeeRepublic Steel Corporation v. N. L. R.B., 311U. S. 7.35 Matter of theOhioPublic Service Company,52 N. L R. B. 725.89At the time of his discharge,Milani was told by Superintendent Smith that he wouldnot be given a releaseMilani testified that two or three days thereafter,he went to theMcKinney office of the United States Employment Service and applied for work but was TEXAS TEXTILE MILLS381Itwill also be recommended that the complaint be dismissed insofar as italleges that by the following alleged conduct the respondent committed unfairlabor practices : by prohibiting discussion of union matters, requiring silenceof employees, and prohibiting their movements from one department to another ;by the distribution of gifts and favors to the non-union employees ; by increasingthe work load per employee ; by the discharge of Bonnie Lee Goin; and by posting,about August 25, 1943, a written rule prohibiting the discussion of union mattersunder penalty of discharge.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAW1.TextileWorkers Union of America, affiliated with the Congress of Indus-tiial Organizations, is a labor organization within the meaning of Section 2 (5)of the Act.'2.By discriminating in regard to the hire and tenure of employment of C. A.Milam, David Fisher, Leona Fisher, and Giles B. Carter, thereby discouragingconcerted activities and membership in the Union, the respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (3)of the Act.3.By interfering with, restraining and coercing its employees in the exerciseof the rights guaranteed them in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5The respondent has not engaged in unfair labor practices with respect tothe following alleged conduct: by prohibiting discussion of union matters, requir-ing silence of employees, and prohibiting movement from one department toanother in the plant; by the distribution of gifts and favors to non-union em-ployees ; by increasing the work load per employee ; by the discharge of BonnieLee Goin; and by posting, about August 25, 1943, a written rule prohibiting thediscussion of union matters under penalty of discharge._RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law the under-sigiied recommends that the respondent, Texas Textile Mills, its officers, agents,successors,and assigns shall :1.Cease and desist from :(a)Discouraging concerted activities and membership in Textile WorkersUnion of America (CIO), or any other labor organization of its employees, bytold that lie would have to have a release from his former employer.Milani then left.Healso applied for work at the Dallas office of USES,and was given an application to signwhich bore the averment that he had not been employed anywhere for the past sixty days.Milam replied that he could not sign the application because lie had just left a job.Hewas then told that lie could not be put to work.Following the expiration of the sixty days,Milan returned to the Dallas office and filed an application,which was acceptedWhileL. A. Stimpson, director of USES in McKinney, testified that there was no record in thelocal office of any appplication by Milani for work, he stated that Milam could have appliedwithout any record having been made of his applicationThe undersigned credits thetestimony)ofMilaniSometime prior to the hearing, Milam secured employment at aUnited States Veterans'Hospital in McKinneyUnder all the circumstances the under-signed finds that Milani was not remiss in his efforts to secure other employment,and thattherefore any loss of eainings he may have incurred up to the time of hearing was notwillful in character. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscriminating in'regard to the hire and tenure of employment of its employeesor any term or condition of employment;(b) Interfering with, restraining, or coercing its employees in the exercise ofthe right to self-organization, to form labor organizations, to join, or assist TextileWorkers Union of America (CIO), or any other labor organization, to bargaincollectively through representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining, or other mutual aidor,protectioni as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds will ef-fectuate the policies of the Act:(a)Offer to C. A. Milam, David Fisher, Leona Fisher, and Giles B Carter, orsuch of them as have not already been reinstated, immediate and full reinstate-ment to their former or substantially equivalent positions, without prejudice totheir seniority and other rights and privileges ;'(b)Make whole Giles B. Carter for any loss of pay he may have suffered byreason of the respondent's discrimination against him, by payment to him of asum of money equal to the amount which he would normally have earned as wagesduring the period from the date of the discrimination against him to the date ofthe respondent's offer of reinstatement, less his net earnings during that period.(c)Make whole C. A. Milam for any loss of pay he may have suffered byreason of the respondent's discrimination against him, by payment to him of asum of money equal to the amount which lie would normally have earned aswages during the period from the date of the discrimination against him toMarch 1, 1944, less his net earnings during that period(d)Make whole David Fisher for any loss of pay he has suffered or maysuffer by reason of the respondent's discrimination against him, by payment tohim of a sum of money equal to the amount which lie normally would have earnedas wages from the date on which he obtained or shall obtain other employment,or on which he made or shall make a reasonable effort to obtain other employment,to the date of the respondent's offer of reinstatement, less his net earnings duringsuch period ;(e)Post immediately in conspicuous places throughout each of its plants atMcKinney, Texas, and Dallas, Texas, and maintain for a period of at least sixtyconsecutive days from the date of posting, notices to its employees stating: (1)that the respondent will not engage in the conduct from which it is recommendedthat it cease and desist in paragraph 1 (a) and (b) of these recommendations;(2) that the respondent will take the affirmative action set forth in paragraph2 (a), (b), (c), and (d) of these recommendations; and (3) that the respond-ent's employees are free to become or remain members of Textile Workers Unionof America (CIO), or any other labor organization, and that the respondent willnot discriminate against any employee because of his membership in or activitieson behalf of that or any other labor organization ;(f)Notify the Regional Director for the Sixteenth Region in writing withinten (10) days from the date of the receipt of this Intermediate Report whatsteps the respondent has taken to comply therewithIt is further recommended that unless on or before ten (10) days from- thereceipt of this Intermediate Report, the respondent notify said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.It is further recommended that the allegations of the complaint that the re-spondent engaged in unfair labor practices by the following alleged conduct, bedismissed: by prohibiting discussion of union matters, requiring silence of em-ployees, and prohibiting movement from one department to another in the plant ; TEXAS TEXTILE MILLS383by the distribution of gifts and favors to non-union employees ; by increasing thework load per employee ; by the discharge of Bonnie Lee Goin ; and by posting,about August 25, 1943, a written rule prohibiting the discussion of union mattersunder penalty of discharge.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, effective November 26, 1943, any partyor counsel for the Board may within fifteen (15) days from the date of the entryof the order transferring the case to the Board, pursuant to Section 32 of ArticleII of said Rules and Regulations, file with the Board, Rochambeau Building,Washington, D. C., an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof. Iminedi-ately upon the filing of such statement of exceptions and/or brief, the party orcounsel for the Board filing the same shall serve a copy thereof upon each of theother parties and shall file a copy with the Regional Director.As further pro-vided in said Section 33, should any party desire permission to argue orally beforethe Board request therefor must be made in writing to the Board within ten (10)days from the date of the order transferring the case to the Board.CHARLES W. SCHNEIDER,Trial Examiner.Dated July 3, 1944.